Case 1:21-cr-00014-SAG Document 9 Filed 04/06/21 Page 1 of 4




                                                      United States District Court
                                                         District of Maryland
                                                          Office of the Clerk

                                                             APR 06 2021

                                                               received
Case 1:21-cr-00014-SAG Document 9 Filed 04/06/21 Page 2 of 4
Case 1:21-cr-00014-SAG Document 9 Filed 04/06/21 Page 3 of 4
Case 1:21-cr-00014-SAG Document 9 Filed 04/06/21 Page 4 of 4
